Citation Nr: 1440346	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-08 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a low back disability.

2.  Entitlement to a disability rating in excess of 10 percent for a right elbow disability.

3.  Entitlement to a disability rating in excess of 10 percent for a left elbow disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (RLE). 

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (LLE).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971 and May 1990 to March 1997 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and an August 2011 rating decision from the VA RO in Cheyenne, Wyoming.  His case is currently under the jurisdiction of the Cheyenne RO.  

In May 2013, the Veteran presented sworn testimony during a Travel Board hearing in Cheyenne, Wyoming, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran also filed an notice of disagreement on the issue of entitlement to an increased rating for his right foot and ankle disability in October 2009.  No statement of the case (SOC) has been issued for this issue.  However, at his May 2013 Board hearing, the Veteran clarified that he wished to withdraw this claim.  As such, remand for the preparation of an SOC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), is not necessary.  


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeals for increased ratings for a low back disability, right and left elbow disabilities, and peripheral neuropathy of the RLE and LLE.

2.  The Veteran has a combined disability rating of at least 70 percent and disabilities either affecting a single body system or stemming from a common etiology that would be in excess of 40 percent.  

3.  The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issues of entitlement to increased ratings for a low back disability, right and left elbow disabilities, and peripheral neuropathy of the RLE and LLE by the Veteran have been met and the appeals are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

The Veteran perfected his appeals of September 2009 and August 2011 rating decisions that continued or assigned 10 percent evaluations for his service-connected low back disability, right elbow disability, left elbow disability, peripheral neuropathy of the RLE, and peripheral neuropathy of the LLE.  At his May 2013 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for these claims.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2013).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II. TDIU

As the Veteran's claim for TDIU as of May 19, 2010 is being granted herein, any error related to the VCAA is moot for this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is service connected for a right foot/ankle disability, rated as 20 percent disabling, a right elbow disability, a left elbow disability, a low back disability, and a left shoulder disability, each rated as 10 percent disabling.  He is also in receipt of a 20 percent rating for service connected diabetes mellitus and 10 percent ratings for peripheral neuropathy of the RLE and LLE due to diabetes.  The Veteran has indicated that his orthopedic disabilities resulted from the same in-service accident.  They may therefore be considered as one disability for the purpose of meeting schedular criteria for TDIU.  38 C.F.R. § 4.16(a)(2), (4) (2013)  As the Veteran's orthopedic disabilities have qualified as one 40 percent disability and a combined rating of 70 percent, he has met the percentage rating standards for TDIU since May 19, 2010.  38 C.F.R. § 4.16(a) (2013).  

In a March 2013 evaluation, a private disability examiner reviewed the Veteran's work history, education and training, and impairment due to service-connected disabilities.  He determined that the Veteran would not be employable in any job, sedentary or physical.  He specifically noted that the Veteran's work history was in physical labor fields and that these skills would not transfer to an appropriate sedentary placement.

The Veteran was also afforded multiple VA examinations that addressed his employability.  For the most part, the examinations supported the private examiner's conclusion.  The only examination to specifically find that the Veteran could engage in sedentary employment was a July 2012 VA examination.  The examiner, however, qualified this conclusion by stating that the Veteran would need several accommodations for his physical restrictions, including limiting keyboarding to no more than 20 minutes four times per day and a required position change every 30 minutes.  However, given this strict limitations and the Veteran's work history, the Board finds the examiner's conclusion that the Veteran is employable to be unrealistic.  As such, affording the Veteran the full benefit-of-the-doubt, the Board finds that he is unemployable due solely to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for a disability rating in excess of 10 percent for a low back disability is dismissed.

The appeal for a disability rating in excess of 10 percent for a right elbow disability is dismissed.

The appeal for a disability rating in excess of 10 percent for a left elbow disability is dismissed.

The appeal for an initial disability rating in excess of 10 percent for peripheral neuropathy of the RLE is dismissed.

The appeal for an initial disability rating in excess of 10 percent for peripheral neuropathy of the LLE is dismissed.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


